Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
dated May 1, 2010 (the “First Amendment”) is made as of January 25, 2012 between
ARIAD Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and Maria E.
Cantor (the “Employee”).

WHEREAS, the Company and the Employee previously entered into an Amended and
Restated Executive Employment Agreement dated May 1, 2010 (the “Agreement”), and
the parties hereto desire further to amend certain provisions of the Agreement.

NOW, THEREFORE, in consideration of the promises set forth herein and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree further to amend the Agreement as follows:

I. Severance – Section 6.2:

The entirety of Section 6.2 shall be replaced with the following:

“6.2 In the event of a consummation of a Change in Control of the Company, and
if, upon such occurrence or within the period of one year following such
occurrence, the Company terminates the Employee’s employment without Cause or
the Employee resigns for “Good Reason” (as defined herein), then, subject to
compliance with Section 10 below, (i) all stock awards, stock options,
restricted stock or restricted stock units granted to the Employee and past
bonuses in the form of deferred compensation granted to the Employee shall
immediately vest and remain fully exercisable through their original term with
all rights; (ii) the Company shall continue to pay the Employee his then-current
base salary for twenty-four (24) months; and (iii) if the Employee makes an
effective COBRA election regarding group health insurance, then the Company
shall continue to provide the Employee with coverage under the Company’s group
health plan at the Company’s expense for a period of



--------------------------------------------------------------------------------

eighteen months following Employee’s separation from the Company. Except as
otherwise required under Section 14.2, salary continuation payments referenced
in Section 6.2(ii) above shall begin on the first regular pay date following
Employee’s separation from service. Finally, the payments and benefits described
in this Section 6.2 shall not be available if Employee’s employment terminates
due to death or disability during the one-year period following a Change of
Control.

II. Except as modified by this First Amendment, the Agreement remains in full
force and effect.

 

ARIAD PHARMACEUTICALS, INC., By:  

/s/ Harvey J. Berger, M.D.

  Harvey J. Berger, M.D.   Chairman and Chief Executive Officer EMPLOYEE,  

/s/ Maria E. Cantor

  Maria E. Cantor

DATED: January 25, 2012

 

2